In an accounting proceeding, the nonparty, Kenneth Allen Habel, the attorney for the executor, appeals from so much of a decree of the Surrogate’s Court, Kings County (Feinberg, S.), dated January 9, 2004, as, upon sustaining certain objections to the second supplemental account of the executor, directed him to repay an attorney’s fee in the sum of $10,000 to the estate, and the objectant cross-appeals, as limited by her brief, from stated portions of the decree which, inter alia, denied her motion to hold the executor in contempt of court.
Ordered that the decree is modified, on the law, by deleting the provision thereof directing the nonparty appellant-respondent to repay an attorney’s fee in the sum of $10,000 to the estate; as so modified, the decree is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The Surrogate’s Court erred in sustaining the objectant’s extremely belated objection to an award of an attorney’s fee made in a 1992 decree. Not only was the attorney’s fee left intact upon this Court’s 1994 decision and order affirming the decree, as modified (see Matter of Zahoudanis, 205 AD2d 547, 548 [1994]), but, in addition, this Court, in a subsequent order dated December 17, 2001, affirmed the Surrogate’s refusal to permit the objectant to interpose amended, new, or additional *603objections to the second supplemental accounting or prior accountings (see Matter of Zahoudanis, 289 AD2d 412, 413 [2001]; Matter of Cochran, 169 Misc 138, 139).
The objectant’s contentions are without merit. H. Miller, J.P., Cozier, Rivera and Skelos, JJ., concur.